Title: From John Adams to John M. Gill, 7 July 1798
From: Adams, John
To: Gill, John M.,Jamison, Andrew



To the Inhabitants of Fredericktown and its vicinity in the County of Washington in the state of Pennsylvania.
GentlemenPhiladelphia July 7 1798

Your Memorial to the President Senate and House of Representatives, has been presented to me by Judge Addison and I thank you for it.
From the Beginning of the World the Elements of Division of opinion among the People have existed. The Distinctions of Wise and foolish, learned and ignorant, industrious and idle, Strong and weak, virtuous and vicious have ever prevailed, and while these continue, Men will think and feel differently. One would think that under a Constitution of their own fabrick and an Administration of their own Choice, Men might agree. But We find they do not. To be sure to seek shelter under a foreign Power is another Thing. To be Sure They must be depraved and lost, who are capable of this. Very few if any whose blood was first distilled from the American soil, can be of the Number. These will, very generally pledge themselves with you, to a cordial attention to every duty incumbent on Citizens of a free and independent Republic.

John Adams